DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,210,246 in view of Bruce et al. (US Pub.: 2008/0222389).  (Please note that as both the instant and patented applications claimed similar subject matters, the examiner is selecting one of the independent claims from the instant and patented applications for the instant double patenting rejection)
As per claim 21, U.S. Patent No. 11,210,246 teaches/suggests an apparatus comprising: a cache subsystem comprising circuitry configured to: conveying a message via a coherency probe network; determine the message is a coherency probe message, in response to a determination that the message includes a first encoding; and determine the message is an interrupt message, in response to a determination that the message includes a second encoding (Claim 1).

U.S. Patent No. 11,210,246 does not expressly teach the apparatus comprising: receive the  message; and the second encoding different from the first encoding.
Bruce teaches/suggests an apparatus comprising: receive the  message (e.g. associated with receiving of dual mode message (200) in Fig. 2; (300) in Fig. 3; (400) in Fig. 4: [0002]; [0012]-[0016]; [0029]-[0032] and [0038]); and the second encoding different from the first encoding (e.g. associated with determining that the dual-mode message is an inter-processor message with corresponding encoding that is different from encoding for coherent message’s encoding: Fig. 4; [0012]-[0016]; [0030]-[0032]; [0039]) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Bruce’s dual mode messaging into U.S. Patent No. 11,210,246’s apparatus to obtain the invention as specified in claim 21.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-26, 29-31, 33-34 and 37-39 are rejected under 35 U.S.C. 102(b)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bruce et al. (US Pub.: 2008/0222389).

As per claim 21, Bruce teaches/suggests an apparatus comprising: a cache subsystem comprising circuitry configured to: receive a message via a coherency probe network (e.g. associated with receiving of dual mode message (200) in Fig. 2; (300) in Fig. 3; (400) in Fig. 4: [0002]; [0012]-[0016]; [0029]-[0032] and [0038]); determine the message is a coherency probe message, in response to a determination that the message includes a first encoding (e.g. associated with determining that the dual-mode message is a coherent message with corresponding encoding: Fig. 3; [0012]-[0016]; [0029]; [0038]); and determine the message is an interrupt message, in response to a determination that the message includes a second encoding different from the first encoding (e.g. associated with determining that the dual-mode message is an inter-processor message with corresponding encoding that is different from encoding for coherent message’s encoding: Fig. 4; [0012]-[0016]; [0030]-[0032]; [0039]) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]).

As per claim 22, Bruce teaches/suggests all the claimed features of claim 21 above, where Bruce further teaches/suggests the apparatus comprising wherein in response to determining the message is a coherency probe message, the cache subsystem is configured to convey a coherency probe message to a device corresponding to an address in an address field of the received message (e.g. associate with separate snoop signaling for identified memory location that corresponds to address field of the received coherency message for determining coherency state) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]).

As per claim 23, Bruce teaches/suggests all the claimed features of claim 22 above, where Bruce further teaches/suggests the apparatus comprising wherein in response to determining the message is an interrupt message, the cache subsystem is configured to retrieve interrupt processing information from the address field (e.g. associated with retrieving payload value) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]).

As per claim 25, Bruce teaches/suggests all the claimed features of claim 21 above, where Bruce further teaches/suggests the apparatus comprising wherein in response to determining the message is an interrupt message, the cache subsystem is configured to treat the message as an interrupt message (e.g. associated with determining that the dual-mode message is an inter-processor message that is implemented as an interrupt: Fig. 4; [0012]-[0016]; [0030]-[0032]; [0039]) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]).

As per claim 26, Bruce teaches/suggests all the claimed features of claim 25 above, where Bruce further teaches/suggests the apparatus comprising wherein to treat the message as an interrupt message, the cache subsystem is configured to route the message to an interrupt controller (e.g. associated with message being routed to interrupt controller (118): Fig. 4; [0012]-[0016]; [0030]-[0032]; [0039]) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]).

As per claims 29-31 and 33-34, claims 29-31 and 33-34 are rejected in accordance to the same rational and reasoning as the above rejection of claims 21-23 and 25-26, wherein claims 29-31 and 33-34 is the method carried out by the apparatus of claims 21-23 and 25-26.

As per claim 37, Bruce teaches/suggests a system comprising: a first processor of a plurality of processors configured to convey a message encoded as one of a coherency probe message and an interrupt message to a cache subsystem of a second processor of the plurality of processors (e.g. associated with conveying a dual mode message (200) in Fig. 2; (300) in Fig. 3; (400) in Fig. 4: [0002]; [0012]-[0016]; [0029]-[0032] and [0038]); wherein the cache subsystem of the second processor is configured to: determine the message is a coherency probe message, in response to a determination that the message includes a first encoding (e.g. associated with determining that the dual-mode message is a coherent message with corresponding encoding: Fig. 3; [0012]-[0016]; [0029]; [0038]); and determine the message is an interrupt message, in response to a determination that the message includes a second encoding different from the first encoding (e.g. associated with determining that the dual-mode message is an inter-processor message with corresponding encoding that is different from encoding for coherent message’s encoding: Fig. 4; [0012]-[0016]; [0030]-[0032]; [0039]) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]).

As per claims 38-39, claims 38-39 are rejected in accordance to the same rational and reasoning as the above rejection of claims 22-23.

Claims 24, 27-28, 32, 35-36 and 40 are rejected under 35 U.S.C. 102(b)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bruce et al. (US Pub.: 2008/0222389) and Serebrin et al. (US Patent 8,612,659).
 
As per claim 24, Bruce teaches/suggests all the claimed features of claim 23 above, where Bruce teaches/suggests the apparatus comprising wherein the interrupt processing information includes one or more interrupt information (e.g. associated with payload value) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]), but Bruce does not expressly teach the apparatus comprising one or more of an interrupt type indicator and an interrupt target indicator.
Serebrin teaches/suggests an apparatus comprising one or more of an interrupt type indicator (e.g. Fig. 5, ref. 523) and an interrupt target indicator (e.g. Fig. 5, ref. 522) (col. 1, ll. 6-9; col. 2, ll. 26-42; and col. 5, l. 65 to col. 7, l. 58).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Serebrin’s interrupt type and target into Bruce’s apparatus for the benefit of implementing a robust routing of interrupt to processor that is executing lowest priority code for minimizing the computational expense for handling the interrupt (Serebrin, Abstract; and col. 1, ll. 46-65) to obtain the invention as specified in claim 24.

As per claim 27, Bruce teaches/suggests all the claimed features of claim 26 above, where Bruce teaches/suggests the apparatus comprising having a field of the message (e.g. associated with payload value) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]), but Bruce does not expressly teach the apparatus comprising wherein the interrupt controller is identified by the message.
Serebrin teaches/suggests an apparatus comprising wherein the interrupt controller is identified by the message (e.g. associated with interrupt target identifying corresponding interrupt controller) (col. 1, ll. 6-9; col. 2, ll. 26-42; and col. 5, l. 65 to col. 7, l. 58).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Serebrin’s interrupt target into Bruce’s apparatus for the benefit of implementing a robust routing of interrupt to processor that is executing lowest priority code for minimizing the computational expense for handling the interrupt (Serebrin, Abstract; and col. 1, ll. 46-65) to obtain the invention as specified in claim 27.

As per claim 28, Bruce teaches/suggests all the claimed features of claim 21 above, where Bruce teaches/suggests the apparatus comprising wherein a format of the message includes an address field comprising a plurality of bits, wherein: when the message is a coherency probe message, the plurality of bits identify a memory location being targeted by coherency probe message (e.g. associate with separate snoop signaling for identified memory location that corresponds to address field of the received coherency message for determining coherency state) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]); and when the message is an interrupt message, having a first subset of the bits and a second subset of the bits (e.g. associated with payload value) (Fig. 1-4; Fig. 7; [0002]; [0012]-[0032]; and [0036]-[0046]); but Bruce does not expressly teach the apparatus comprising data identify an interrupt type and data identify an interrupt target.
Serebrin teaches/suggests an apparatus comprising data identify an interrupt type (e.g. Fig. 5, ref. 523) and data identify an interrupt target (e.g. Fig. 5, ref. 522) (col. 1, ll. 6-9; col. 2, ll. 26-42; and col. 5, l. 65 to col. 7, l. 58).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Serebrin’s interrupt type and target into Bruce’s apparatus for the benefit of implementing a robust routing of interrupt to processor that is executing lowest priority code for minimizing the computational expense for handling the interrupt (Serebrin, Abstract; and col. 1, ll. 46-65) to obtain the invention as specified in claim 28.

As per claims 32 and 35-36, claims 32 and 35-36 are rejected in accordance to the same rational and reasoning as the above rejection of claims 24 and 27-28, wherein claims 32 and 35-36 is the method carried out by the apparatus of claims 24 and 27-28.
 
As per claim 40, claim 40 is rejected in accordance to the same rational and reasoning as the above rejection of claims 24.


III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 21-40 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671. The examiner can normally be reached Monday-Friday.
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 06, 2022